DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2 and 4-19 have been examined.
Claim 3 has been cancelled.
Claims 16-19 have been added.
P = paragraph e.g. P[0001] = paragraph[0001]

The Examiner notes for the record that the arguments and amendments fail to address various rejections under 35 U.S.C. 112(b) with respect to claims that are not amended, such as Claims 14 and 15, and these rejections are presented again in the present Office Action.

Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive.
Regarding the Claim Objections, the Applicant argues
“Claims 1 and 11-13 are objected to due to certain informalities. By the foregoing amendments, claims 1 and 11-13 have been amended responsive to the objections. Accordingly, withdrawal of the objections to claims 1 and 11-13 is respectfully requested”.
determining system of the aircraft”, yet recited a method step that was performed by an entirely separate system of “a control system of a remote station”, and this limitation is again repeated in the amended claims, with the amendments reciting “the constraint being determined by [[a]] the control system current air traffic or [[the]] an aircraft mission” which simply deleted the words “” but added the term “a control system of a remote station” to the preamble, therefore, the amendments did not change the scope of the claim in any significant manner that actually addressed the basis for the objection.
The Applicant provides no rebuttal to any specific claim objection, and various claim objections are again applied in this Office Action. See the relevant sections of the Office Action for a detailed explanation of each objection.

Regarding the rejections under 35 U.S.C. 112(a) and 112(b), the Applicant argues
“based on the allegations Office Action, namely, that there is no disclosure in the specification of how an aircraft mission is used to determine a constraint or a plurality of constraints and that the recited term "aircraft mission" is unclear (see, e.g., Office Action, at pp. 5-17), the Applicant respectfully submits that one of ordinary skill in the art in the field of the invention would understand the meaning of the claimed "aircraft mission," which relates to the management of air traffic in a particular airspace, and to embedded navigation and communication systems for air traffic control instructions. See, e.g., pp. 1, lines 12 to 19 of the specification as filed. 
Further, the Applicant submits that one of ordinary skill in the art would understand that any aircraft mission is accompanied by a flight plan, which contains procedures (departure, approach, and arrival, for example) and possibly air routes. The skilled artisan would thus understand that such procedures and routes usually contain constraints (on waypoints, segments or portions of airspace, for example). 
The knowledge of the skilled artisan is further supported, for example, by the book authored by Antonio Filippone entitled "Advanced Aircraft Flight Performance," and specifically, the summary of Chapter 15 entitled "Mission Analysis." Without conceding the materiality of this book to the patentability of the claims currently pending, the Applicant is submitting a summary of Chapter 15 in an IDS for the Examiner's reference. In particular, the Applicant submits that Chapter 15 of the book defines a mission in the context of aircrafts as follows: "Mission analysis refers to the complete set of assumptions regarding the operation of an aircraft and the resulting weight and fuel planning." 
Therefore, the Applicant submits that the skilled artisan in the field of the invention would understand how to obtain constraints based on an aircraft mission. Furthermore, the specification, as filed, provides examples of constraints (see, e.g., p. 7, lines 13-21), which make clear that a specific feature of an aircraft mission provides a direct indication to one of ordinary skill in the art of a corresponding constraint”.
The arguments are not persuasive. The fact remains that an “aircraft mission” is completely undefined by the present application. Furthermore, the fact remains that the 
Furthermore, the rejections stated “Furthermore, the scope of the claim is not supported by the disclosure. The limitation of “the aircraft mission” encompasses missions that are not disclosed, such as a mission of avoiding detection by radar, where there is no disclosure of determining a “constraint” or updating a “plurality of constraints” based on a mission of avoiding detection by radar”, however, this is merely a single example given by the Office, and the “aircraft mission” includes other interpretations that are encompasses by the claim but not supported by the disclosure, such as an “aircraft mission” of tracking a specific target, a reconnaissance mission, a delivery mission, etc.
Additionally, regarding the arguments of “the Applicant respectfully submits that one of ordinary skill in the art in the field of the invention would understand the meaning of the claimed "aircraft mission," which relates to the management of air traffic in a particular airspace, and to embedded navigation and communication systems for air traffic control instructions. See, e.g., pp. 1, lines 12 to 19 of the specification as filed”, this is simply a statement of disagreement with the rejection that provides no evidence to show error in the rejection. An “aircraft mission” of, for example, avoiding detection by radar would involve a completely different process to define the mission as compared to an “aircraft mission” of tracking a specific target, and for the Applicant to “understand the meaning of the claimed "aircraft mission,"” provides no explanation of how this person would understand what specific meaning as chosen from nearly endless possible meanings of an “aircraft mission” would be understood by this person to assign to the claimed “aircraft mission”. It is clear to the Examiner that the Applicant intends for the “aircraft mission” to encompass any possible meaning or interpretation that is possible in the art, without disclosing even a single example of an “aircraft mission”.
Regarding the argument “The knowledge of the skilled artisan is further supported, for example, by the book authored by Antonio Filippone entitled "Advanced Aircraft Flight Performance," and specifically, the summary of Chapter 15 entitled "Mission Analysis." Without conceding the materiality of this book to the patentability of the claims currently pending, the Applicant is submitting a summary of Chapter 15 in an IDS for the Examiner's reference. In particular, the Applicant submits that Chapter 15 of the book defines a mission in the context of aircrafts as follows: "Mission analysis refers to the complete set of assumptions regarding the operation of an aircraft and the resulting weight and fuel planning", this book cited by the Applicant provides no persuasive evidence to show error in the rejection. The example that the Applicant states is from this book of "Mission analysis refers to the complete set of assumptions regarding the operation of an aircraft and the resulting weight and fuel planning" not disclosed in the present application, and additionally, this example does nothing to change the fact that the scope of the claims is not supported by the disclosure, as already explained above. Therefore, these arguments are not persuasive.
Applicant submits that the skilled artisan in the field of the invention would understand how to obtain constraints based on an aircraft mission. Furthermore, the specification, as filed, provides examples of constraints (see, e.g., p. 7, lines 13-21), which make clear that a specific feature of an aircraft mission provides a direct indication to one of ordinary skill in the art of a corresponding constraint”, referring to what the Examiner understands is the disclosure of “The constraint relative to the parameter is for example a maximum and/or minimum value of this parameter. For example, the constraint comprises one or several limits of the corresponding parameter. A constraint is for example a start or end date and time of a trajectory to be followed, a start or end position of a trajectory to be followed, a maximum and/or minimum speed, a maximum and/or minimum gradient, etc.”, this section of the disclosure does not define the claimed “aircraft mission”, which is the limitation that necessitated the presently discussed rejections. The claims do not recite that an “aircraft mission” is any of a “trajectory to be followed”, speed or gradient. The “parameter” of the disclosure is not disclosed as being equivalent to an “aircraft mission”. Therefore, the fact remains that the scope of the claims is not supported by the disclosure, as already explained above.
Therefore, the arguments are not persuasive.

The Examiner notes for the record that the arguments and amendments fail to address various rejections under 35 U.S.C. 112(b) with respect to claims that are not amended, such as Claims 14 and 15, and these rejections are presented again in the present Office Action.

Regarding the rejections under 35 U.S.C. 103, the Applicant argues
“As an initial matter, the Applicant submits that an inherent feature of the claimed "instruction," as recited in amended claim 1, is that this instruction is "being sent by the remote station and being generated following a verification of the compliance . . ." For example, the generation "following a verification of the compliance of the desired trajectory with a plurality of constraints . . ." indicates a specific data structure of the claimed "instruction."”.
These arguments are not persuasive. The actions of the “remote station” as claimed do not further limit the claimed method, as the method is claimed as being implemented by a “determining system of the aircraft”, not the “remote station”, therefore, the limitations associated with the “remote station” amount to an intended use that does not further limit the claim. Furthermore, even when considering the intended motivation for the “remote station” to send the “instruction”, the claim does not require any “specific data structure” whatsoever of the “instruction”, contrary to the Applicant’s arguments. The “verification” does not require any structure whatsoever, but merely recites the reason for generating the instruction. Describing the reason for sending an instruction does not provide any information whatsoever as to the structure or contents of the instruction itself. Therefore, the arguments are not persuasive.

The Applicant further argues
“Further, the Office Action admits that Ballin fails to disclose or suggest that "the instruction [is] being sent by the remote station and being generated following a verification of the compliance of the desired trajectory with a plurality of constraints updated based on the current air traffic and/or or the aircraft mission," as recited in amended claim 1”.
These arguments are not persuasive, and are in fact moot as they are not directed to the rejection as written, but instead intentionally mischaracterize the rejection.
The rejection did not admit “Ballin fails to disclose or suggest” the above indicated limitations as argued by the Applicant, therefore, the Applicant intentionally mischaracterize the rejection. Ballin et al. was cited as rendering obvious the limitations “the instruction being sent by the remote station and being generated following a verification of the compliance of the desired trajectory with the plurality of constraints updated based on the current air traffic or the aircraft mission”, which shows that Ballin et al. did in fact “suggest” these limitations. Therefore, the arguments are not persuasive.
The Examiner notes that Ballin et al. expressly teaches the presently amended version of the above discussed limitations, as seen in the new grounds of rejection.

The Applicant further argues
“Ballin fails to disclose or suggest a request to ATC for the receipt of at least one constraint, and therefore fails to disclose or suggest at least the above-cited feature of claim 1, as amended”.
The arguments are not persuasive, because they are not directed to the claimed invention. The claims do not recite any “request”, and the word “request” (or “requests”, to ATC for the receipt of at least one constraint”. Therefore, the arguments are in fact moot as they are not directed to what is actually claimed.

The Applicant further argues
“Further, because Ballin, as cited, discloses the passive reception of traffic information by an ADS-B device (see paragraphs [0084]-[0085]), Ballin also fails to disclose or suggest a determination method comprising multiple exchanges, e.g., at least the claimed "transmission," "second acquisition" and "calculation of a new desired trajectory" in case of a refusal of the desired trajectory, as recited in amended claim 1”.
The arguments are not persuasive. The Applicant provides no explanation that correlates the argument of “Ballin, as cited, discloses the passive reception of traffic information” with “Ballin also fails to disclose or suggest a determination method comprising multiple exchanges, e.g., at least the claimed "transmission," "second acquisition" and "calculation of a new desired trajectory" in case of a refusal of the desired trajectory, as recited in amended claim 1”, and provides no rebuttal to what is actually cited in the rejection.
Ballin et al. does in fact teach the “transmission” as transmitting a “trajectory change request in a data link message for transmission to the ATC” (see P[0162] as cited in the rejection), and the Applicant fails to explain how any reception of data of Ballin et al. using an ADS-B device somehow causes the step of Ballin et al. of transmitting a request to not be equivalent to the claimed “transmission”.
 "second acquisition" and "calculation of a new desired trajectory" in case of a refusal of the desired trajectory”, or provide any logical explanation of how the use of an ADS-B device of Ballin et al. somehow renders the citations given in the rejection as improper, therefore, these arguments amount to merely a statement of disagreement with the rejection with no persuasive evidence given as support, and the arguments are not persuasive.

The Applicant further argues
“Paragraph [0183] of Ballin, as cited, refers only to a trajectory modification, and not to the claimed "authorization to follow the desired trajectory or a refusal of the desired trajectory," as recited in amended claim 1. Moreover, the exchange during a modification is done manually by the pilot with the air traffic control. See, e.g., Ballin at paragraph [0077]. Accordingly, Ballin's method is not implemented by a "determining system of the aircraft," as recited in amended claim 1”.
The arguments are not persuasive. The limitation of Claim 1 of “a following of the desired trajectory” which is implemented by the “determining system of the aircraft” encompasses merely a decision or data processing step made by the “determining system” that is related in any way to an intended result or intended use of “following of the desired trajectory”. The claim does not require that anything, such as an aircraft, is controlled by the “determining system” to cause this “following” and in fact, the claim does not even recite what is “following” the trajectory by using the “determining system”, meaning the claim even encompasses an intended result or following”, such as a person using the “determining system” to follow the trajectory. The ATC-and-pilot approved trajectory of Ballin et al. is provided to a flight management system to then allow for a pilot to follow the trajectory, therefore, the system of Ballin et al. processing the trajectory is what enables the pilot to follow the trajectory (see P[0183] of Ballin et al.), therefore, the intended “following” by use of a “determining system” is taught by Ballin et al., and the arguments are not persuasive.
The Examiner notes that if the Applicant is attempting to argue that the “determining system” itself follows the trajectory, the Examiner requests an explanation of how this is possible using citations from the disclosure, such as by explaining whether or not the “determining system” is some computer that has some means of propulsion such as robotic legs, wheels and/or an engine.

Regarding the amended subject matter similar to the subject matter previously presented in now-cancelled Claim 3, the Applicant argues
“Contrary to the Office's allegations, Shamasundar, as cited, discloses determining a clearance request. See paragraph [0028]. The Applicant submits that determining a clearance request does not correspond to calculating a desired trajectory, at least because a clearance request "identifies a deviation from the present flight path" only. See paragraph [0003] (emphasis added). 
Thus, Shamasundar, as cited, fails to disclose or suggest at least calculating a "new desired trajectory," as claimed. 
Furthermore, Shamasundar, as cited, is completely silent regarding "wherein said calculation of the new desired trajectory is carried out as a function of updated constraints based on at least one of the current air traffic and the aircraft mission," as recited in claim 1, as amended”.
The arguments are not persuasive. The claims do not exclude a request for a “desired trajectory” being a clearance request related to a deviation from a present flight path as taught by Shamasundar et al., therefore, the arguments are not persuasive.
Also, the arguments are not directed to the subject matter for which Shamasundar et al. is relied upon as cited in the rejection, where Shamasundar et al. is cited to render obvious the calculation of a new trajectory in response to a refusal of a trajectory, not only for the specific type or characteristics of the trajectory itself. The Applicant provides no rebuttal or persuasive evidence as to why a person having ordinary skill in the art would not find it obvious to calculate a new trajectory as claimed in view of Shamasundar et al., regardless of the exact nature or characteristics of the trajectory. Therefore, the arguments are also not persuasive for these additional reasons.
The Examiner also notes that page 11 of the Applicant’s disclosure recites
“According to a first example, the processing module 16 takes account of a reduction in noise nuisances as an operational parameter. Because the first trajectory T1 is shorter than the second trajectory T2, the aircraft 1 following this first trajectory T1 has a reduced speed and thus emits fewer noise nuisances. The processing module 16 thus determines the first trajectory T1 as the desired trajectory. This example is in particular relevant when the trajectory is a trajectory approaching a landing strip”,
which directly implies that a trajectory may be a trajectory that is used during a flight phase of approaching a landing strip, which then implies that the claimed “trajectory” may be a trajectory that can only be followed after deviating from a separate trajectory that does not approach the landing strip, such as a trajectory that does not approach the landing strip and that is not used to perform a landing operation. Therefore, even the Applicant’s specification appears to encompass the claimed “trajectory” being a trajectory that deviates from a present flight path, and again, such a trajectory is not excluded from the claim.

The Applicant further argues
“Furthermore, with respect to newly added dependent claims 16-19, the Applicant submits that the cited art of record fails to disclose or suggest "wherein said calculation of the new desired trajectory is carried out as a function of updated constraints based on the current air traffic and the aircraft mission," as claimed”.
The arguments are not persuasive. Shamasundar et al. teaches the use of both air traffic and a current flight path or “aircraft mission”, which renders obvious the newly added claims, as explained in the new grounds of rejection. See the new grounds of rejection.

All other arguments are moot in view of the new grounds of rejection. All claims are rejected. See the new grounds of rejection.

Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “the constraint being determined by [[a]] the control system current air traffic or [[the]] an aircraft mission” is directed to a step performed by “a control system of a remote station”, and not performed by the “determining system of the aircraft” which performs the method to which the claim is directed, therefore, this limitation does not further limit the “method being implemented by a determining system of the aircraft” of the preamble but is instead improperly directed to an entirely separate method performed by the “control system of a remote station”.  Appropriate correction is required.
The Examiner notes for the record that simply reciting “a determining system of the aircraft in communication with a control system of a remote station” as amended does not affect the inappropriate nature of the claim, as this amended limitation simply describes that the “determining system” is “in communication with a control system of a remote station”, not that the method is performed by both the “determining system” and the “control system of a remote station”.

Claim 1 is objected to because of the following informalities:  the limitation “the instruction being sent by the remote station and being generated following a verification of the compliance of the desired trajectory with [[the]] a plurality of constraints updated based on the current air traffic or the aircraft mission” is directed to a step performed by the “remote station”, and not performed by the determining system of the aircraft” which performs the method to which the claim is directed, therefore, this limitation does not further limit the “method being implemented by a determining system of the aircraft” of the preamble which is improper.  Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  the limitation “the constraint being determined by [[a]] the control system current air traffic or [[the]] an aircraft mission” is directed to a step performed by “a control system of a remote station”, and not performed by the “determining system of an aircraft” to which the claim is directed, therefore, this limitation does not further limit the “determining system of an aircraft” of the preamble which is improper.  Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  the limitation “the instruction being sent by the remote station and being generated following a verification of the compliance of the desired trajectory with [[the]] a plurality of constraints updated based on the current air traffic or the aircraft mission” is directed to a step performed by the “remote station”, and not performed by the “determining system of an aircraft” to which the claim is directed, therefore, this limitation does not further limit the “determining system of an aircraft” of the preamble which is improper.  Appropriate correction is required.

12 is objected to because of the following informalities:  the limitation “calculated by [[a]] the determining system ” is directed to a step performed by “a determining system of the aircraft”, and not performed by the “control system of a remote station” which performs the method to which the claim is directed, therefore, this limitation does not further limit the “method being carried out by a control system of a remote station” of the preamble but is instead improperly directed to an entirely separate method performed by the “determining system of the aircraft”.  Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  the limitation “a control, by the determining system, of the following of the desired trajectory when the instruction comprises the authorization to follow this trajectory” is directed to a step that is not performed by the “control system of a remote station” which performs the method to which the claim is directed but is instead improperly directed to an entirely separate method performed by the “determining system of the aircraft”, therefore, this limitation does not further limit the “method being carried out by a control system of a remote station” of the preamble which is improper.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  the limitation “calculated by a determining system of the aircraft as a function of the constraint” is directed to a step performed by “a determining system of an aircraft”, and not performed by the “control system of a remote station” to which the claim is directed, control system of a remote station” of the preamble which is improper.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  the limitation “follow, by the determining system, the desired trajectory when the instruction comprises the authorization to follow this trajectory” is directed to a step that is not performed by the “control system of a remote station” to which the claim is directed but is instead improperly directed to a step performed by the “determining system of an aircraft”, therefore, this limitation does not further limit the “control system of a remote station” of the preamble which is improper.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2 and 4-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 
As per Claim 1, the subject matter is the claimed “the constraint being determined by [[a]] the control system current air traffic or [[the]] an aircraft mission” and “the instruction being sent by the remote station and being generated following a verification of the compliance of the desired trajectory with [[the]] a plurality of constraints updated based on the current air traffic or the aircraft mission”.
There is no disclosure of how an “aircraft mission” is used to determine a “constraint” or update a “plurality of constraints”. There is not even a single example in the disclosure of data representing an “aircraft mission” or of an algorithm describing how an “aircraft mission” is used to determine a “constraint” or update a “plurality of constraints”.
Furthermore, the scope of the claim is not supported by the disclosure. The limitation of “the aircraft mission” encompasses missions that are not disclosed, such as a mission of avoiding detection by radar, where there is no disclosure of determining a “constraint” or updating a “plurality of constraints” based on a mission of avoiding detection by radar.
As such, there is no indication in the specification that the inventors had possession of a method for determining an optimized trajectory to be followed by an aircraft, the method comprising the constraint being determined by the control system as a function of current air traffic or an aircraft mission, and the instruction being sent by 

As per Claim 11, the subject matter is the claimed “the constraint being determined by [[a]] the control system current air traffic or [[the]] an aircraft mission” and “the instruction being sent by the remote station and being generated following a verification of the compliance of the desired trajectory with [[the]] a plurality of constraints updated based on the current air traffic or the aircraft mission”.
There is no disclosure of how an “aircraft mission” is used to determine a “constraint” or update a “plurality of constraints”. There is not even a single example in the disclosure of data representing an “aircraft mission” or of an algorithm describing how an “aircraft mission” is used to determine a “constraint” or update a “plurality of constraints”.
Furthermore, the scope of the claim is not supported by the disclosure. The limitation of “the aircraft mission” encompasses missions that are not disclosed, such as a mission of avoiding detection by radar, where there is no disclosure of determining a “constraint” or updating a “plurality of constraints” based on a mission of avoiding detection by radar.
As such, there is no indication in the specification that the inventors had possession of a determining system of an aircraft or a control system of a remote station configured to perform the steps of the constraint being determined by the control 

As per Claim 12, the subject matter is the claimed “a determination of at least one constraint relative to at least one parameter of the trajectory of the aircraft as a function of [[the]] current air traffic or [[the]] an aircraft mission” and “a verification of the compliance of the desired trajectory with [[the]] a plurality of constraints updated based on the current air traffic or the aircraft mission”.
There is no disclosure of how an “aircraft mission” is used to determine a “constraint” or update a “plurality of constraints”. There is not even a single example in the disclosure of data representing an “aircraft mission” or of an algorithm describing how an “aircraft mission” is used to determine a “constraint” or update a “plurality of constraints”.
Furthermore, the scope of the claim is not supported by the disclosure. The limitation of “the aircraft mission” encompasses missions that are not disclosed, such as a mission of avoiding detection by radar, where there is no disclosure of determining a “constraint” or updating a “plurality of constraints” based on a mission of avoiding detection by radar.
As such, there is no indication in the specification that the inventors had possession of a control method where a determination of at least one constraint relative to at least one parameter of the trajectory of the aircraft as a function of current air traffic 

Furthermore as per Claim 12, the subject matter is the claimed “a control, by the determining system, of the following of the desired trajectory when the instruction comprises the authorization to follow this trajectory”.
There is no disclosure of a “control system of a remote station” that performs the “control method” of Claim 12 where the method somehow also includes a step of “following of the desired trajectory” performed by a “determining system” of an aircraft. The Examiner notes that a method performed by a single device cannot also include steps performed by an entirely separate device, as this would be a method performed by two devices, which is not supported by the preamble of the claim.
As such, there is no indication in the specification that the inventors had possession of the control method of Claim 12 comprising a control, by the determining system, of the following of the desired trajectory when the instruction comprises the authorization to follow this trajectory.

As per Claim 13, the subject matter is the claimed “determine at least one constraint relative to at least one parameter of the trajectory of an aircraft as a function of [[the]] current air traffic or [[the]] an aircraft mission” and “verify the compliance of the desired trajectory with [[the]] a plurality of constraints updated based on the current air traffic or the aircraft mission”.
aircraft mission” is used to determine a “constraint” or update a “plurality of constraints”. There is not even a single example in the disclosure of data representing an “aircraft mission” or of an algorithm describing how an “aircraft mission” is used to determine a “constraint” or update a “plurality of constraints”.
Furthermore, the scope of the claim is not supported by the disclosure. The limitation of “the aircraft mission” encompasses missions that are not disclosed, such as a mission of avoiding detection by radar, where there is no disclosure of determining a “constraint” or updating a “plurality of constraints” based on a mission of avoiding detection by radar.
As such, there is no indication in the specification that the inventors had possession of a control system of a remote station configured to determine at least one constraint relative to at least one parameter of the trajectory of an aircraft as a function of current air traffic or an aircraft mission, and verify the compliance of the desired trajectory with a plurality of constraints updated based on the current air traffic or the aircraft mission.

Furthermore as per Claim 13, the subject matter is the claimed “follow, by the determining system, the desired trajectory when the instruction comprises the authorization to follow this trajectory”.
There is no disclosure of a “control system of a remote station” that is configured to somehow perform a “follow” step using a “determining system” of an aircraft. The claim is actually nonsensical with no clarifying disclosure provided, as the control system of a remote station”, yet among the steps that the “control system” is configured to perform is this “follow” performed by “a determining system of an aircraft”. Furthermore, the claim encompasses the “control system of a remote station” itself being configured to follow the “trajectory” by a “determining system”, and this is also not disclosed. The Examiner notes that the claim is also entirely nonsensical, as stating that a “control system of a remote station” can physically follow a trajectory using a “determining system of an aircraft” is a statement with no rational meaning.
As such, there is no indication in the specification that the inventors had possession of a control system of a remote station configured to follow, by the determining system, the desired trajectory when the instruction comprises the authorization to follow this trajectory.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 4-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 1, the claim recites “an aircraft mission”.
an aircraft mission” refers to and what would or would not be equivalent to data that represents “an aircraft mission”. The limitation is vague as what may be considered a “mission” is entirely subjective and “an aircraft mission” does not imply any specific type of data or result of some calculation.
Therefore, the claim is unclear.

Furthermore as per Claim 1, the claim recites “the constraint being determined by [[a]] the control system current air traffic or [[the]] an aircraft mission” and “the instruction being sent by the remote station and being generated following a verification of the compliance of the desired trajectory with [[the]] a plurality of constraints updated based on the current air traffic or the aircraft mission”.
It is unclear how an “aircraft mission” is used to determine a “constraint” or update a “plurality of constraints”. There is not even a single example in the disclosure of data representing an “aircraft mission” or of an algorithm describing how an “aircraft mission” is used to determine a “constraint” or update a “plurality of constraints”.
Therefore, the claim is unclear.

As per Claim 2, the claim recites “wherein, the desired trajectory determined during the calculation is a trajectory optimized as a function of at least one operational parameter among the fuel consumption, the aerodynamic stability of the aircraft, the flight duration, and noise nuisances”.
a calculation of a desired trajectory as a function of the constraint”, and it is unclear if the optimization “as a function of at least one operational parameter” of Claim 2 does or does not further limit the calculation as a “function of the constraint”.
Therefore, the claim is unclear.

As per Claim 11, the claim recites “an aircraft mission”.
It is unclear what “an aircraft mission” refers to and what would or would not be equivalent to data that represents “an aircraft mission”. The limitation is vague as what may be considered a “mission” is entirely subjective and “an aircraft mission” does not imply any specific type of data or result of some calculation.
Therefore, the claim is unclear.

Furthermore as per Claim 11, the claim recites “the constraint being determined by [[a]] the control system current air traffic or [[the]] an aircraft mission” and “the instruction being sent by the remote station and being generated following a verification of the compliance of the desired trajectory with [[the]] a plurality of constraints updated based on the current air traffic or the aircraft mission”.
It is unclear how an “aircraft mission” is used to determine a “constraint” or update a “plurality of constraints”. There is not even a single example in the disclosure of data representing an “aircraft mission” or of an algorithm describing how aircraft mission” is used to determine a “constraint” or update a “plurality of constraints”.
Therefore, the claim is unclear.

As per Claim 12, the claim recites “an aircraft mission”.
It is unclear what “an aircraft mission” refers to and what would or would not be equivalent to data that represents “an aircraft mission”. The limitation is vague as what may be considered a “mission” is entirely subjective and “an aircraft mission” does not imply any specific type of data or result of some calculation.
Therefore, the claim is unclear.

Furthermore as per Claim 12, the claim recites “a determination of at least one constraint relative to at least one parameter of the trajectory of the aircraft as a function of [[the]] current air traffic or [[the]] an aircraft mission” and “a verification of the compliance of the desired trajectory with [[the]] a plurality of constraints updated based on the current air traffic or the aircraft mission”.
It is unclear how an “aircraft mission” is used to determine a “constraint” or update a “plurality of constraints”. There is not even a single example in the disclosure of data representing an “aircraft mission” or of an algorithm describing how an “aircraft mission” is used to determine a “constraint” or update a “plurality of constraints”.
Therefore, the claim is unclear.

an aircraft mission”.
It is unclear what “an aircraft mission” refers to and what would or would not be equivalent to data that represents “an aircraft mission”. The limitation is vague as what may be considered a “mission” is entirely subjective and “an aircraft mission” does not imply any specific type of data or result of some calculation.
Therefore, the claim is unclear.

Furthermore as per Claim 13, the claim recites “determine at least one constraint relative to at least one parameter of the trajectory of an aircraft as a function of [[the]] current air traffic or [[the]] an aircraft mission” and “verify the compliance of the desired trajectory with [[the]] a plurality of constraints updated based on the current air traffic or the aircraft mission”.
It is unclear how an “aircraft mission” is used to determine a “constraint” or update a “plurality of constraints”. There is not even a single example in the disclosure of data representing an “aircraft mission” or of an algorithm describing how an “aircraft mission” is used to determine a “constraint” or update a “plurality of constraints”.
Therefore, the claim is unclear.

Furthermore as per Claim 13, the claim recites “follow, by the determining system, the desired trajectory when the instruction comprises the authorization to follow this trajectory”.
control system of a remote station” can be configured to perform a “follow” step using a “determining system” of an aircraft. The claim is actually nonsensical with no clarifying disclosure provided, as the claim is directed to a “control system of a remote station”, yet among the steps that the “control system” is configured to perform is this “follow” performed by “a determining system of an aircraft”. Furthermore, the claim encompasses the “control system of a remote station” itself being configured to follow the “trajectory” by a “determining system”, and this is also not disclosed. The Examiner notes that the claim is also entirely nonsensical, as stating that a “control system of a remote station” can physically follow a trajectory using a “determining system of an aircraft” is a statement with no rational meaning.
Therefore, the claim is unclear.

As per Claim 14, the claim recites “A non-transitory computer-readable medium including a computer program comprising software instructions which, when executed by a computer, implement the determining method according to claim 1”.
	It is unclear what steps of Claim 1 are referred to by “the determining method according to claim 1”. Claim 1 does not recite a “determining method”, but recites multiple steps that are “implemented” by a “determining system”, and it is unclear what steps of Claim 1, if any, the “determining method” refers to. Furthermore, Claim 1 recites multiple steps, and it is unclear if one step or some combination of steps are determining method”.  Therefore, the claim is unclear.

As per Claim 15, the claim recites “A non-transitory computer-readable medium including a computer program comprising software instructions which, when executed by a computer, implement the control method according to claim 12”.
	It is unclear what steps of Claim 1 are referred to by “the control method according to claim 12”. Claim 1 recites multiple steps, and it is unclear if one step or some combination of steps are intended by the Applicant to correspond to the “control method”.  Therefore, the claim is unclear.

Claim 1 recites the limitation " the determining method" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The claim is directed to “A method for determining”, not “A determining method”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7 and 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ballin et al. (2013/0080043) in view of Shamasundar et al. (2016/0125744).

Regarding Claim 1, Ballin et al. teaches the claimed method for determining an optimized trajectory to be followed by an aircraft, the determining method being implemented by a determining system of the aircraft in communication with a control system of a remote station, the determining method [[and]] comprising:
a first acquisition of at least one constraint relative to at least one parameter of the trajectory to be followed, the constraint being determined by [[a]] the control system current air traffic or [[the]] an aircraft mission (“One example of an ATC constraint encompasses a required speed and altitude at a fixed arrival point in the path of the ownship 14”, see P[0201] also see “…altitude restrictions issued by ATC before or during the flight, speed restrictions issued by ATC before or during the flight…”, see P[0074], where determining the constraint of the path is to determine the constraint as a function of the “aircraft mission”).
the constraint being determined by [[a]] the control system current air traffic or [[the]] an aircraft mission” is directed to an intended use, as it is not a step performed by the “determining system of the aircraft” to which the claim is directed, but is a step performed by the “control system of a remote station” which the “determining system” has no control over. However, even though these intended use limitations are not required by the prior art, they are considered in order to advance prosecution, and can be seen to be taught by Ballin et al. as cited above.
Ballin et al. further teaches the claimed
a calculation of a desired trajectory as a function of the constraint (“The trajectory optimization module 78 takes into account trajectory constraints, including traffic, hazard areas, and crossing restrictions, returning only solutions that meet these constraints and provide sufficient buffering as specified by user settings or predetermined parameters for the ownship 14”, see P[0156]);
a transmission of the desired trajectory to the remote station (“…the opportunity availability module 86 may include the ability to load the trajectory change request in a data link message for transmission to the ATC and/or to load it in the FMS 56 for execution”, see P[0162], also see P[0168]);
a second acquisition of an instruction comprising an authorization to follow the desired trajectory or a refusal of the desired trajectory, the instruction being sent by the remote station and being generated following a verification of the compliance of the desired trajectory with [[the]] a plurality of constraints updated based on the current air traffic or the aircraft mission (“If the trajectory ;
a following of the desired trajectory when the instruction comprises the authorization to follow [[this]] the desired trajectory (“The pilot proceeds as instructed by ATC's response”, see P[0174] and “…the TAP application 30 will merely supply an ATC-and-pilot approved trajectory to the FMS 56, and the existing capabilities under control of the pilot would follow the new trajectory”, see P[0183]).
The Examiner first emphasizes for the record that the limitation “the instruction being sent by the remote station and being generated following a verification of the compliance of the desired trajectory with [[the]] a plurality of constraints updated based on the current air traffic or the aircraft mission” is directed to an intended use, as it is not a step performed by the “determining system of the aircraft” to which the claim is directed, but is a step performed by the “remote station” which the “determining system” has no control over. However, even though these intended use limitations are not required by the prior art, Ballin et al. teaches that the ATC determines a constraints and restrictions for an aircraft trajectory based on traffic as cited above.
Ballin et al. does not expressly recite the claimed
and a calculation of a new desired trajectory when the instruction comprises a refusal of the desired trajectory, the transmission and the second acquisition then being repeated for the new desired trajectory, wherein said calculation of the new desired trajectory is carried out as a function of updated constraints based on at least one of the current air traffic and the aircraft mission.
However, Shamasundar et al. (2016/0125744) teaches that when a clearance request is not approved by an air traffic controller at a ground station, an alternative clearance request based on dynamic information is generated (Shamasundar et al.; see P[0028]-P[0029]), where clearance requests are validated against flight traffic before being transmitted to ground control, where dynamic data sources are used in this validation, and where dynamic data may include positions and headings of other aircraft (Shamasundar et al.; see P[0014] and P[0023]-P[0024]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ballin et al. with the teachings of Shamasundar et al., for the method to be comprised of a calculation of a new desired trajectory when the instruction comprises a refusal of the desired trajectory, the transmission and the second acquisition then being repeated for the new desired trajectory, wherein said calculation of the new desired trajectory is carried out as a function of updated constraints based on at least one of the current air traffic and the aircraft mission, as rendered obvious by Shamasundar et al., in order to provide for “enhanced adoptive validation of ATC clearance requests” (Shamasundar et al.; see Abstract).

Regarding Claim 2, Ballin et al. teaches the claimed determining method according to claim 1, wherein, the desired trajectory determined during the calculation is a trajectory optimized as a function of at least one operational parameter among the fuel consumption, the aerodynamic stability of the aircraft, the flight duration, and noise nuisances (“Some causes of in-flight priority changes include unanticipated weather patterns, convection, or turbulence development. Other causes include the need to make up time as a result of an earlier reroute to avoid traffic or weather, the need to delay arrival at the destination due to traffic congestion or similar delays, and/or the need to increase altitude as fuel is burned to improve operational efficiency. As a result of one or more of these variables, pilots occasionally have a need or desire to change their trajectory while in flight”, se P[0075]).

Regarding Claim 4, Ballin et al. teaches the claimed determining method according to claim 1, wherein the trajectory to be followed by the aircraft is an approach trajectory of the landing strip or a trajectory arriving at a traffic convergence point (“…information concerning constraints associated with the destination airport…”, see P[0133]).

Regarding Claim 5, Ballin et al. teaches the claimed determining method according to claim 4, wherein, when the instruction comprises the refusal of the desired trajectory, the second acquisition further comprises acquiring a modified trajectory determined by the remote station, the modified trajectory being separate from the desired trajectory, and the method further comprises a following of the modified trajectory (“If the trajectory change does not present a conflict with traffic or other factors, the air traffic controller issues an approval. In other 

Regarding Claim 6, Ballin et al. teaches the claimed determining method according to claim 1, wherein the first acquisition further comprises acquiring a position to be reached at an indicated time (“FIG. 10 also includes a corporate information module 67. The corporate information module 67 is contemplated to provide information to the ownship 14 that may be pertinent to the calculation of an optimal trajectory. For example, the corporate headquarters (for the company that operates the ownship 14) may designate that the ownship 14 is to arrive at the destination airport by a specified time”, see P[0134]).

Regarding Claim 7, Ballin et al. teaches the claimed determining method according to claim 1, wherein each parameter of the trajectory to be followed by the aircraft is a parameter chosen from the group consisting of:
- speed;
- heading of the trajectory;
- gradient of the trajectory;
- modification start position of the trajectory;
- modification end position of the trajectory;
- altitude;
- latitude;
- longitude;
- distance to be traveled; and
- the flight time of the aircraft (“One example of an ATC constraint encompasses a required speed and altitude at a fixed arrival point in the path of the ownship 14”, see P[0201]).

Regarding Claim 9, Ballin et al. teaches the claimed determining method according to claim 1, wherein the constraint, the desired trajectory and the instruction are transmitted via a digital data transmission link between the aircraft and the remote station (“With respect to the wireless communication channels 24, 28, 30, it is contemplated that the communications will be via suitable, two-way radio communications”, see P[0107]).

Regarding Claim 10, Ballin et al. teaches the claimed determining method according to claim 1, wherein the remote station is chosen from the group consisting of:
- a ground air traffic control center (“...Air Traffic Control ("ATC")”, see P[0073]);
- a ground operation center;
- an operation center on board an aircraft; and
- a ground operation station for unmanned aircraft.

Regarding Claim 11, Ballin et al. teaches the claimed determining system of an aircraft configured to, in communication with a control system of a remote station, determine an optimized trajectory to be followed by the aircraft, the determining system being configured to:
acquire at least one constraint relative ta at least one parameter of the trajectory to be followed, the constraint being determined by [[a]] the control system current air traffic or [[the]] an aircraft mission (“One example of an ATC constraint encompasses a required speed and altitude at a fixed arrival point in the path of the ownship 14”, see P[0201] also see “…altitude restrictions issued by ATC before or during the flight, speed restrictions issued by ATC before or during the flight…”, see P[0074], where determining the constraint of the path is to determine the constraint as a function of the “aircraft mission”).
The Examiner notes that regarding the above, the limitation “the constraint being determined by [[a]] the control system current air traffic or [[the]] an aircraft mission” is directed to an intended use, as it is not a step performed by the “determining system of an aircraft” to which the claim is directed, but is a step performed by the “control system of a remote station” which the “determining system” has no control over. However, even though these intended use limitations are not required by the prior art, they are considered in order to advance prosecution, and can be seen to be taught by Ballin et al. as cited above.
Ballin et al. further teaches the claimed
calculate a desired trajectory as a function of the constraint (“The trajectory optimization module 78 takes into account trajectory constraints, including traffic, hazard areas, and crossing restrictions, returning only solutions that meet these constraints and ;
transmit the desired trajectory to the remote station (“…the opportunity availability module 86 may include the ability to load the trajectory change request in a data link message for transmission to the ATC and/or to load it in the FMS 56 for execution”, see P[0162], also see P[0168]);
acquire an instruction comprising an authorization to follow the desired trajectory or a refusal of the desired trajectory, the instruction being sent by the remote station and being generated following a verification of the compliance of the desired trajectory with [[the]] a plurality of constraints updated based on the current air traffic or the aircraft mission (“If the trajectory change does not present a conflict with traffic or other factors, the air traffic controller issues an approval. In other instances, the air traffic controller may issue an amendment to a trajectory, a deferral of the request, or a denial of the request”, see P[0077] and “…normal ATC procedures are used to approve or disapprove the request”, see P[0139]);
follow the desired trajectory when the instruction comprises the authorization to follow this trajectory (“The pilot proceeds as instructed by ATC's response”, see P[0174] and “…the TAP application 30 will merely supply an ATC-and-pilot approved trajectory to the FMS 56, and the existing capabilities under control of the pilot would follow the new trajectory”, see P[0183]).
The Examiner emphasizes for the record that the limitation “the instruction being sent by the remote station and being generated following a verification of the compliance of the desired trajectory with [[the]] a plurality of constraints updated based on the current air traffic or the aircraft mission” is directed to an intended use, as it is not a step performed by the “determining system of an aircraft” to which the claim is directed, but is a step performed by the “remote station” which the “determining system” has no control over. However, even though these intended use limitations are not required by the prior art, Ballin et al. teaches that the ATC determines constraints and restrictions for an aircraft trajectory based on traffic as cited above.
Ballin et al. does not expressly recite the claimed
and calculate a new desired trajectory when the instruction comprises a refusal of the desired trajectory, the transmission and the second acquisition then being repeated for the new desired trajectory, wherein said calculation of the new desired trajectory is carried out as a function of updated constraints based on at least one of the current air traffic and the aircraft mission.
However, Shamasundar et al. (2016/0125744) teaches that when a clearance request is not approved by an air traffic controller at a ground station, an alternative clearance request based on dynamic information is generated (Shamasundar et al.; see P[0028]-P[0029]), where clearance requests are validated against flight traffic before being transmitted to ground control, where dynamic data sources are used in this validation, and where dynamic data may include positions and headings of other aircraft (Shamasundar et al.; see P[0014] and P[0023]-P[0024]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ballin et al. with the teachings of Shamasundar et al., and to calculate a new desired trajectory when the instruction comprises a refusal of the desired trajectory, the transmission and 

Regarding Claim 12, Ballin et al. teaches the claimed control method for controlling a trajectory of an aircraft, the control method being carried out by a control system of a remote station in communication with a determining system of the aircraft, the control method comprising:
a determination of at least one constraint relative to at least one parameter of the trajectory of the aircraft as a function of [[the]] current air traffic or [[the]] an aircraft mission (“One example of an ATC constraint encompasses a required speed and altitude at a fixed arrival point in the path of the ownship 14”, see P[0201] also see “…altitude restrictions issued by ATC before or during the flight, speed restrictions issued by ATC before or during the flight…”, see P[0074], where determining the constraint of the path is to determine the constraint as a function of the “aircraft mission”),
a transmission of the constraint to the aircraft (“One example of an ATC constraint encompasses a required speed and altitude at a fixed arrival point in the path of the ownship 14”, see P[0201] also see “…altitude restrictions issued by ATC before or during the flight, speed restrictions issued by ATC before or during the flight…”, see P[0074]);
an acquisition of a desired trajectory of the aircraft calculated by [[a]] the determining system (“…the opportunity availability module 86 may include the ability to load the trajectory change request in a data link message for transmission to the ATC and/or to load it in the FMS 56 for execution”, see P[0162], also see P[0168]).
The Examiner notes that regarding the above, the limitation “calculated by [[a]] the determining system ” is directed to an intended use, as it is not a step performed by the “control system of a remote station” to which the claim is directed, but is a step performed by the “determining system of the aircraft” which the “control system” has no control over. Therefore, this intended use limitation is not considered as further limiting the claim.
Ballin et al. further teaches the claimed
a verification of the compliance of the desired trajectory with [[the]] a plurality of constraints updated based on the current air traffic or the aircraft mission (“If the trajectory change does not present a conflict with traffic or other factors, the air traffic controller issues an approval. In other instances, the air traffic controller may issue an amendment to a trajectory, a deferral of the request, or a denial of the request”, see P[0077] and “…normal ATC procedures are used to approve or disapprove the request”, see P[0139]);
a transmission of an instruction to the aircraft, the instruction comprising an authorization to follow the desired trajectory or a refusal of the desired trajectory, as a function of the compliance of the desired trajectory (“If the trajectory change does not present a conflict with traffic or other factors, the air traffic 
Regarding the claimed 
a control, by the determining system, of the following of the desired trajectory when the instruction comprises the authorization to follow this trajectory,
while Ballin et al. teaches this limitation as seen in at least “The pilot proceeds as instructed by ATC's response”, see P[0174] and “…the TAP application 30 will merely supply an ATC-and-pilot approved trajectory to the FMS 56, and the existing capabilities under control of the pilot would follow the new trajectory”, see P[0183], this limitation is directed to an intended use, as it is not a step performed by the “control system of a remote station” to which the claim is directed, as the “remote station” does not control the aircraft or control any “following”. Therefore, this intended use limitation is not considered as further limiting the claim.
Ballin et al. does not expressly recite the claimed
and a calculation of a new desired trajectory when the instruction comprises a refusal of the desired trajectory, the transmission and the second acquisition then being repeated for the new desired trajectory, wherein said calculation of the new desired trajectory is carried out as a function of updated constraints based on at least one of the current air traffic and the aircraft mission.
Shamasundar et al. (2016/0125744) teaches that when a clearance request is not approved by an air traffic controller at a ground station, an alternative clearance request based on dynamic information is generated (Shamasundar et al.; see P[0028]-P[0029]), where clearance requests are validated against flight traffic before being transmitted to ground control, where dynamic data sources are used in this validation, and where dynamic data may include positions and headings of other aircraft (Shamasundar et al.; see P[0014] and P[0023]-P[0024]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ballin et al. with the teachings of Shamasundar et al., for the method to be comprised of a calculation of a new desired trajectory when the instruction comprises a refusal of the desired trajectory, the transmission and the second acquisition then being repeated for the new desired trajectory, wherein said calculation of the new desired trajectory is carried out as a function of updated constraints based on at least one of the current air traffic and the aircraft mission, as rendered obvious by Shamasundar et al., in order to provide for “enhanced adoptive validation of ATC clearance requests” (Shamasundar et al.; see Abstract).

Regarding Claim 13, Ballin et al. teaches the claimed control system of a remote station in communication with a determining system of an aircraft, the control system configured to:
determine at least one constraint relative to at least one parameter of the trajectory of an aircraft as a function of [[the]] current air traffic or [[the]] an aircraft mission (“One example of an ATC constraint encompasses a required speed and altitude at a fixed arrival point in the path of the ownship 14”, see P[0201] also see “…altitude restrictions issued by ATC before or during the flight, speed restrictions issued by ATC before or during the flight…”, see P[0074], where determining the constraint of the path is to determine the constraint as a function of the “aircraft mission”),
transmit the constraint to the aircraft (“One example of an ATC constraint encompasses a required speed and altitude at a fixed arrival point in the path of the ownship 14”, see P[0201] also see “…altitude restrictions issued by ATC before or during the flight, speed restrictions issued by ATC before or during the flight…”, see P[0074]);
acquire a desired trajectory of the aircraft calculated by a determining system of the aircraft as a function of the constraint (“…the opportunity availability module 86 may include the ability to load the trajectory change request in a data link message for transmission to the ATC and/or to load it in the FMS 56 for execution”, see P[0162], also see P[0168]).
The Examiner notes that regarding the above, the limitation “calculated by a determining system of the aircraft as a function of the constraint” is directed to an intended use, as it is not a step performed by the “control system of a remote station” to which the claim is directed, but is a step performed by the determining system of the aircraft” which the “control system” has no control over. Therefore, this intended use limitation is not considered as further limiting the claim.
Ballin et al. further teaches the claimed
verify the compliance of the desired trajectory with [[the]] a plurality of constraints updated based on the current air traffic or the aircraft mission (“If the trajectory change does not present a conflict with traffic or other factors, the air traffic controller issues an approval. In other instances, the air traffic controller may issue an amendment to a trajectory, a deferral of the request, or a denial of the request”, see P[0077] and “…normal ATC procedures are used to approve or disapprove the request”, see P[0139]);
transmit an instruction to the aircraft, the instruction comprising an authorization to follow the desired trajectory or a refusal of the desired trajectory, as a function of the compliance of the desired trajectory (“If the trajectory change does not present a conflict with traffic or other factors, the air traffic controller issues an approval. In other instances, the air traffic controller may issue an amendment to a trajectory, a deferral of the request, or a denial of the request”, see P[0077] and “…normal ATC procedures are used to approve or disapprove the request”, see P[0139]).
Regarding the claimed 
follow, by the determining system, the desired trajectory when the instruction comprises the authorization to follow this trajectory,
while Ballin et al. teaches this limitation as seen in at least “The pilot proceeds as instructed by ATC's response”, see P[0174] and “…the TAP application 30 will merely supply an ATC-and-pilot approved trajectory to the FMS 56, and the existing capabilities under control of the pilot would follow the new trajectory”, see P[0183], this limitation is directed to an intended use, as it is not a step performed by the “control system of a remote station” to which the claim is directed, as the “remote station” does not control the aircraft or control any “following”, and this is a step performed by the determining system of the aircraft” which the “control system” has no control over. Therefore, this intended use limitation is not considered as further limiting the claim.
Ballin et al. does not expressly recite the claimed
and calculate a new desired trajectory when the instruction comprises a refusal of the desired trajectory, the transmission and the second acquisition then being repeated for the new desired trajectory, wherein said calculation of the new desired trajectory is carried out as a function of updated constraints based on at least one of the current air traffic and the aircraft mission.
However, Shamasundar et al. (2016/0125744) teaches that when a clearance request is not approved by an air traffic controller at a ground station, an alternative clearance request based on dynamic information is generated (Shamasundar et al.; see P[0028]-P[0029]), where clearance requests are validated against flight traffic before being transmitted to ground control, where dynamic data sources are used in this validation, and where dynamic data may include positions and headings of other aircraft (Shamasundar et al.; see P[0014] and P[0023]-P[0024]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ballin et al. with the teachings of Shamasundar et al., and to calculate a new desired trajectory when the instruction comprises a refusal of the desired trajectory, the transmission and the second acquisition then being repeated for the new desired trajectory, wherein said calculation of the new desired trajectory is carried out as a function of updated 

Regarding Claim 14, Ballin et al. teaches the claimed non-transitory computer-readable medium including a computer program comprising software instructions which, when executed by a computer, implement the determining method according to claim 1 (see FIGS. 1, 3 and P[0108]).

Regarding Claim 15, Ballin et al. teaches the claimed non-transitory computer-readable medium including a computer program comprising software instructions which, when executed by a computer, implement the control method according to claim 12, which is implicit in Ballin et al. by the fact that the air traffic controller receives and transmits data, which clearly shows that a computer executing a computer program to perform steps of Claim 12 is implemented in the invention of Ballin et al.

Regarding Claim 16, Ballin et al. does not expressly recite the claimed determining method according to claim 1, wherein said calculation of the new desired trajectory is carried out as a function of updated constraints based on the current air traffic and the aircraft mission.
However, Shamasundar et al. (2016/0125744) teaches that when a clearance request such as a deviation from a current flight path is not approved by an air traffic positions and headings of other aircraft which are equivalent to “air traffic” (Shamasundar et al.; see P[0014] and P[0023]-P[0024], also see “…at least one clearance request is received that identifies a deviation from a flight path of an aircraft. For example, a processor executing a CPDLC application may determine from multiple sources of information that a situation has arisen that prevents an aircraft from following a flight path. Accordingly, the processor calculates a deviation from the original flight path and forms a clearance request that describes the deviation from the flight path”, see P[0033]), where because any clearance request is based on a current flight path or “aircraft mission”, all calculations related to an alternative clearance request are then “based on” an “aircraft mission”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ballin et al. with the teachings of Shamasundar et al., and wherein said calculation of the new desired trajectory is carried out as a function of updated constraints based on the current air traffic and the aircraft mission, as rendered obvious by Shamasundar et al., in order to provide for “enhanced adoptive validation of ATC clearance requests” (Shamasundar et al.; see Abstract).

determining system according to claim 11, wherein said calculation of the new desired trajectory is carried out as a function of updated constraints based on the current air traffic and the aircraft mission.
However, Shamasundar et al. (2016/0125744) teaches that when a clearance request such as a deviation from a current flight path is not approved by an air traffic controller at a ground station, an alternative clearance request based on dynamic information is generated (Shamasundar et al.; see P[0028]-P[0029]), where clearance requests are validated against flight traffic before being transmitted to ground control, where dynamic data sources are used in this validation, and where dynamic data may include positions and headings of other aircraft which are equivalent to “air traffic” (Shamasundar et al.; see P[0014] and P[0023]-P[0024], also see “…at least one clearance request is received that identifies a deviation from a flight path of an aircraft. For example, a processor executing a CPDLC application may determine from multiple sources of information that a situation has arisen that prevents an aircraft from following a flight path. Accordingly, the processor calculates a deviation from the original flight path and forms a clearance request that describes the deviation from the flight path”, see P[0033]), where because any clearance request is based on a current flight path or “aircraft mission”, all calculations related to an alternative clearance request are then “based on” an “aircraft mission”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ballin et al. with the teachings of Shamasundar et al., and wherein said calculation of the new 

Regarding Claim 18, Ballin et al. does not expressly recite the claimed control method according to claim 12, wherein said calculation of the new desired trajectory is carried out as a function of updated constraints based on the current air traffic and the aircraft mission.
However, Shamasundar et al. (2016/0125744) teaches that when a clearance request such as a deviation from a current flight path is not approved by an air traffic controller at a ground station, an alternative clearance request based on dynamic information is generated (Shamasundar et al.; see P[0028]-P[0029]), where clearance requests are validated against flight traffic before being transmitted to ground control, where dynamic data sources are used in this validation, and where dynamic data may include positions and headings of other aircraft which are equivalent to “air traffic” (Shamasundar et al.; see P[0014] and P[0023]-P[0024], also see “…at least one clearance request is received that identifies a deviation from a flight path of an aircraft. For example, a processor executing a CPDLC application may determine from multiple sources of information that a situation has arisen that prevents an aircraft from following a flight path. Accordingly, the processor calculates a deviation from the original flight path and forms a clearance request that describes the deviation from the flight path”, see P[0033]), where because any clearance request is based on a current flight path or aircraft mission”, all calculations related to an alternative clearance request are then “based on” an “aircraft mission”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ballin et al. with the teachings of Shamasundar et al., and wherein said calculation of the new desired trajectory is carried out as a function of updated constraints based on the current air traffic and the aircraft mission, as rendered obvious by Shamasundar et al., in order to provide for “enhanced adoptive validation of ATC clearance requests” (Shamasundar et al.; see Abstract).

Regarding Claim 19, Ballin et al. does not expressly recite the claimed control system according to claim 13, wherein said calculation of the new desired trajectory is carried out as a function of updated constraints based on the current air traffic and the aircraft mission.
However, Shamasundar et al. (2016/0125744) teaches that when a clearance request such as a deviation from a current flight path is not approved by an air traffic controller at a ground station, an alternative clearance request based on dynamic information is generated (Shamasundar et al.; see P[0028]-P[0029]), where clearance requests are validated against flight traffic before being transmitted to ground control, where dynamic data sources are used in this validation, and where dynamic data may include positions and headings of other aircraft which are equivalent to “air traffic” (Shamasundar et al.; see P[0014] and P[0023]-P[0024], also see “…at least one clearance request is received that identifies a deviation from a flight path of an aircraft. aircraft mission”, all calculations related to an alternative clearance request are then “based on” an “aircraft mission”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ballin et al. with the teachings of Shamasundar et al., and wherein said calculation of the new desired trajectory is carried out as a function of updated constraints based on the current air traffic and the aircraft mission, as rendered obvious by Shamasundar et al., in order to provide for “enhanced adoptive validation of ATC clearance requests” (Shamasundar et al.; see Abstract).



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ballin et al. (2013/0080043) in view of Shamasundar et al. (2016/0125744) further in view of Subelet (7,103,455).

Regarding Claim 8, Ballin et al. does not expressly recite the claimed determining method according to claim 1, the method further comprises displaying the instruction received during the second acquisition on a display device of the aircraft.
However, Ballin et al. does teach that a pilot may be instructed by an ATC’s response (see P[0174]), which directly implies that the response was conveyed in some manner to the pilot.
Furthermore, Subelet (7,103,455) teaches displaying a “directive corresponding to a trajectory modification order emanating from an air traffic control authority” (Subelet; see col.3, particularly lines 23-29).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ballin et al. with the teachings of Subelet, and where the method further comprises displaying the instruction received during the second acquisition on a display device of the aircraft, as rendered obvious by Subelet, in order to provide for displaying “trajectory modification orders originating from…air traffic control authorities” (Subelet; see Abstract).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593. The examiner can normally be reached Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ISAAC G SMITH/           Primary Examiner, Art Unit 3662